Citation Nr: 1755173	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-27 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for sleep apnea, to include as secondary to hypothyroidism.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for residuals, herniated nucleus pulposus, lumbosacral spine with sciatica (previously claimed as a low back condition).

3.  Whether new and material evidence has been presented to reopen a claim for service connection for hypothyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1981 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina. 

The issues of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a low back condition in May 2000.  In a June 2001 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in June 2002.  The Veteran then submitted a claim to reopen in September 2006.  In a March 2007 rating decision, the RO denied reopening.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in March 2008.  The Veteran then submitted a claim to reopen in November 2008.  In a May 2009 rating decision, the RO denied reopening.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in May 2010.  The May 2009 rating decision is the last final rating decision of record for the Veteran's low back condition claim.    
  

2.  The evidence added to the record since the final May 2009 rating decision for the Veteran's low back condition is cumulative or redundant of the evidence of record on file at the time and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran filed a claim for service connection for sleep apnea in September 2006.  In a March 2007 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in March 2008.  The Veteran then submitted a claim to reopen in November 2008 as well as a new claim for entitlement to service connection for hypothyroidism.  In a May 2009 rating decision, the RO denied reopening and denied the hypothyroidism service connection claim.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in May 2010.  The May 2009 rating decision is the last final rating decision of record for the Veteran's sleep apnea and hypothyroidism claims.    

4.  The evidence added to the record since the final May 2009 rating decision for the Veteran's hypothyroidism claim is cumulative or redundant of the evidence of record on file at the time and does not raise a reasonable possibility of substantiating the claim.

5.  The evidence added to the record since the final May 2009 rating decision for the Veteran's sleep apnea claim is neither cumulative nor redundant of the evidence of record on file at the time and does raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals, herniated nucleus pulposus, lumbosacral spine with sciatica (previously claimed as a low back condition).  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypothyroidism.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Low Back Condition

The Veteran filed a claim for service connection for a low back condition in May 2000.  In a June 2001 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in June 2002.  The Veteran then submitted a claim to reopen in September 2006.  In a March 2007 rating decision, the RO denied reopening.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in March 2008.  The Veteran then submitted a claim to reopen in November 2008.  In a May 2009 rating decision, the RO denied reopening.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in May 2010.  The May 2009 rating decision is the last final rating decision of record for the Veteran's low back condition claim.  The Veteran then filed the current claim to reopen in June 2010. 

The June 2001 rating decision denied that claim on the basis that there was no showing of a sufficient nexus as per the results of a December 2000 VA examination negative opinion.  The Veteran was notified of the decision on June 2001.  He had until June 2002, to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until September 2006, over 4 years after the deadline.  Therefore, the June 2001 rating decision became final. 

The Veteran submitted a claim to reopen in September 2006.  The RO denied reopening the claim in a March 2007 rating decision.  The March 2007 rating decision denied that claim again on the basis that there was still no showing of any nexus.  The Veteran was notified of the decision on March 2007.  He had until March 2008, to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until November 2008, nearly 9 months after the deadline.  Therefore, the March 2007 rating decision became final.

The Veteran submitted a claim to reopen in November 2008.  The RO denied reopening the claim in a May 2009 rating decision.  The May 2009 rating decision denied that claim again on the basis that there was still no showing of any nexus.  The Veteran was notified of the decision on May 2009.  He had until May 2010, to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until June 2010, nearly 1 month after the deadline.  Therefore, the May 2009 rating decision became final.

Since the May 2009 rating decision was finalized, the Veteran submitted additional statements and treatment records showing that he had a currently diagnosed low back condition.  However, there was no discussion of nexus to military service.  These treatment records and statements are new because they had not been previously considered.  However, they are not found to be material because they still fail to address the issue at contention from the previous final rating decision of record, namely the existence of a nexus.  Rather, this evidence is merely cumulative and redundant of evidence previously considered.  As new and material evidence has not been received, the claim of entitlement to service connection for residuals, herniated nucleus pulposus, lumbosacral spine with sciatica (previously claimed as a low back condition) is not reopened.

Hypothyroidism

The Veteran filed a claim for service connection for hypothyroidism in November 2008.  In a May 2009 rating decision, the RO denied the hypothyroidism service connection claim.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in May 2010.  The May 2009 rating decision is the last final rating decision of record for the Veteran's hypothyroidism claim.  The Veteran then filed the current claim to reopen in June 2010. 

The May 2009 rating decision denied that claim on the basis that there was no showing of any in-service complaints or treatment for hypothyroidism.  The Veteran was notified of the decision on May 2009.  He had until May 2010, to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until June 2010-nearly one month after the deadline.  Therefore, the May 2009 rating decision became final. 

Since the May 2009 rating decision was finalized, the Veteran submitted additional statements and treatment records showing that he has been continually treated for hypothyroidism since at least 2006 with a suggestion of symptoms as early as 1997 (over 6 years after leaving military service).  However, other than the mere reporting of the Veteran's own contentions that he had suffered from hypothyroidism since military service, there was no independent opinion or discussion of nexus to military service.  Additionally, the Veteran appeared for a VA examination in September 2010 with an addendum opinion in June 2011 that opined that his symptoms in military service were not consistent with the early-onset of hypothyroidism, and that his current disability did not actually manifest until many years after military service.  These treatment records, statements, and VA examination are new because they had not been previously considered.  However, they are not found to be material because they still fail to address the issue in contention from the previous final rating decision of record, namely the existence of an in-service incurrence or cause.  

Although the Veteran's private treatment records appear at first glance to suggest that his hypothyroidism symptoms began in military service, upon closer look it appears that the physicians in question are merely transcribing the Veteran's own subjective history as opposed to making an objective medical finding.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  As such, this evidence, despite discussing symptoms of hypothyroidism within the context of military service via the Veteran's subjective complaints, does not raise a reasonable possibility of substantiating the claim, as it is not probative.  Although the Veteran is competent to discuss subjective symptoms he experienced during military service, as they are within the realm of first-hand knowledge, he is not competent or credible in diagnosing in what those symptoms result.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  It is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine, and that he is merely speculating as to whether his in-service symptoms were early-onset hypothyroidism.  In this regard, he is not competent to formulate such a nexus opinion, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

Accordingly, the Board finds that the new evidence presented is merely cumulative and redundant of evidence previously considered.  As new and material evidence has not been received, the claim of entitlement to service connection hypothyroidism is not reopened.

Sleep Apnea

The Veteran filed a claim for service connection for sleep apnea in September 2006.  In a March 2007 rating decision, the RO denied service connection.  He did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in March 2008.  The Veteran then submitted a claim to reopen in November 2008.  In a May 2009 rating decision, the RO denied reopening the claim.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in May 2010.  The May 2009 rating decision is the last final rating decision of record for the Veteran's sleep apnea claim.  The Veteran then filed the current claim to reopen for sleep apnea in June 2010. 

The March 2007 rating decision denied the claim on the basis that there was no showing of any treatment in military service for sleep apnea, nor was there any suggestion of nexus.  The Veteran was notified of the decision on March 2007.  He had until March 2008, to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until November 2008-nearly nine months after the deadline.  Therefore, the March 2007 rating decision became final. 

The Veteran submitted a claim to reopen in November 2008.  The RO denied reopening the claim in a May 2009 rating decision.  The May 2009 rating decision denied that claim again on the basis that there was no showing of any treatment in military service for sleep apnea, nor was there any suggestion of nexus.  The Veteran was notified of the decision on May 2009.  He had until May 2010, to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until June 2010-nearly one month after the deadline.  Therefore, the May 2009 rating decision became final.

Since the May 2009 rating decision was finalized, the Veteran submitted additional evidence, to specifically include an October 2013 VA Sleep Apnea Questionnaire signed by his doctor in which it noted that the Veteran had complained of symptoms of sleep apnea since military and that he had related symptoms of fatigue and insomnia in service, although lacking an official opinion or rationale actually connecting the two.  This treatment record is new because it had not been previously considered.  It is also material because it addressed the issue of possible in-service symptoms and the potential for a nexus.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for sleep apnea is reopened.


ORDER

New and material evidence having not been received, the claim for entitlement to service connection for residuals, herniated nucleus pulposus, lumbosacral spine with sciatica (previously claimed as a low back condition), is not reopened.

New and material evidence having not been received, the claim for entitlement to service connection for hypothyroidism is not reopened.

New and material evidence having been received, the claim for entitlement to service connection for sleep apnea is reopened.


REMAND

Having reopened the Veteran's claim for service connection for sleep apnea, the Board notes that he has never been provided a VA examination in order to obtain a nexus opinion for this condition.  In this regard it is noted that the Veteran has been shown to have currently diagnosed sleep apnea, in-service complaints of fatigue and insomnia, and a suggestion via an October 2013 VA Sleep Apnea Questionnaire, without an official opinion or rationale, that the in-service symptoms were possibly a precursor to the current disability.  As such, the Board finds that these circumstances at the very least meet the minimum criteria for the provision of a VA examination in accordance with the United States Court of Appeal for Veterans Claims (Court) holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Veteran should be provided with a VA examination for his sleep apnea, to include the provision of a nexus opinion with complete rationale.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:


1. Obtain any outstanding records related to the Veteran's claimed sleep apnea.

2. The Veteran should also be afforded a VA examination to determine the nature, severity, and etiology of his current sleep apnea.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies should be accomplished and all clinical findings reported in detail and correlated to a specific diagnosis.

In particular, the VA examiner should consider and discuss the Veteran's contentions that his sleep apnea symptoms first manifested in service, to include consideration and discussion of in-service reports of complaints of fatigue and insomnia in the service treatment records.

The examiner should opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) the Veteran's current sleep apnea is related to military service.

A fully articulated medical rationale for any opinion expressed should be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


